Case 2:18-cv-11273-MCA-JAD Document 994 Filed 06/11/20 Page 1 of 1 PageID: 24379




                                                                                                    THOMAS P. SCRIVO
                                                                                                     tscrivo@oslaw.com


                                                    June 11, 2020

   VIA ECF
   All Counsel

         Re:      Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                  Civil Action No. 18-11273

  Dear Counsel:

          Please allow this correspondence to confirm that there will be a monthly conference on
  July 15, 2020 at 1:00 p.m. EST. The conference will occur virtually via the Zoom platform and
  an invitation with a meeting identification number and password will be provided the week of the
  conference. A court reporter has been reserved and a transcript will be made available following
  the conference.

         Consistent with prior practice, any party that wishes to include topics on the agenda for the
  July conference shall notify me, with a copy to all parties, at least two days prior to the meeting.
  The parties should also provide an update on the status of Electronically Stored Information
  discovery, privilege logs, and any other outstanding issues in either a written joint submission or
  individual correspondence on or before July 8, 2020.

         Further, we propose the following dates for the next four months of meetings:

                                                 August 12, 2020
                                                September 16, 2020
                                                 October 14, 2020
                                                November 18, 2020

         Each monthly conference will begin at 1:00 p.m. EST. The location of the conference,
  including whether it will be via telephone, video or in-person, will be determined as each date
  approaches.

                                                        Very truly yours,

                                                        /s/ Thomas P. Scrivo

                                                        Thomas P. Scrivo

  cc:    Hon. Joseph A. Dickson, U.S.M.J. (via ECF)

            14 Village Park Road Cedar Grove, NJ 07009 | (973) 239-5700 | Facsimile: (973) 239-3400 | oslaw.com

                         200 Park Avenue, Suite 1700, New York, New York 10166 | (888) 663-1117
